Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The applicant has amended the independent claims to integrate previously allowable subject matter, for example  claim 1 now reads as “A method for conditioning a sleep environment, comprising: receiving an indication that a user is on a sleep surface; [[and]] after receiving the indication that the user is on the sleep surface, setting at least a portion of the sleep surface to a first temperature for a first period of time, the first period of time being less than a total period of time the user is expected to be asleep on the sleep surface during a sleep session; wherein the setting of the at least the portion of the sleep surface to the first temperature occurs after receiving an indication that the user is asleep on the sleep surface; wherein the indication that the user is asleep on the sleep surface is based on information from biometric sensors; wherein the method further comprises determining sleep stages of the user through processing of information from the biometric sensors; wherein the first period of time concludes at a time the determined sleep stage of the user is a REM-dominant sleep stage; wherein the method further comprises: determining an amount of time the user experienced slow wave sleep stages during the first period of time; for a subsequent sleep session, receiving a further indication that that the user is asleep on the sleep surface, and, after receiving the further indication that the user is asleep on the sleep surface, setting the portion of the sleep surface to a second temperature for the first period of time during the subsequent sleep session; 2Application No.: 16/401,108 Response to Office Action of February 24, 2022 Docket No.: 1595-002.101 determining an amount of time the user experienced slow wave sleep stages during the first period of time of the subsequent sleep session; determining that amount of time the user experienced slow wave sleep stages during the first period of time of the subsequent sleep session is longer than the amount of time the user experienced slow wave sleep stages during the first period of time; and in response to determining that the amount of time the user experienced slow wave sleep stages during the first period of time of the subsequent sleep session is longer than the amount of time the user experienced slow wave sleep stages during the first period of time, setting the portion of the sleep surface to the second temperature during the first period of time during further subsequent sleep sessions.”  Due to the integrated allowable subject matter into the independent claims, the examiner acknowledges the applicant’s inventive entity as novel/patentable.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D AFRIFA-KYEI whose telephone number is (571)270-7826. The examiner can normally be reached Monday-Friday 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on 5712726338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY D AFRIFA-KYEI/Examiner, Art Unit 2685                                                                               

/HAI PHAN/Supervisory Patent Examiner, Art Unit 2685